   19-51282-NPO Dkt 10 Filed 07/05/19 Entered 07/05/19 12:05:26 Page 1 of 2



__________________________________________________________________
                                              SO ORDERED,



                                             Judge Neil P. Olack
                                             United States Bankruptcy Judge
                                             Date Signed: July 5, 2019

              The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________
                          UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:
         GREAT SOUTHERN GOLF CLUB, INC.                                  CASE NO. 19-51282-NPO


           DEBTOR.                                                                   CHAPTER 11

                                             ORDER

        To ensure that the debtor makes deposits of all monies withheld from employees or
collected from others for taxes due under any law of the United States or under any law of the
State of Mississippi, and to ensure timely payment of all post-petition taxes to the United States
and the State of Mississippi,

        IT IS ORDERED: That the debtor, or such fiduciary as may be appointed, is directed
and required to segregate and hold separate and apart from all other funds all monies withheld
from employees or collected from others for taxes under any law of the United States or any law
of the State of Mississippi during the pendency of this proceeding.

        IT IS FURTHER ORDERED: That the debtor deposit into a separate federally insured
checking account all monies withheld from wages of employees, or collected from others as
sales taxes, and for taxes under the law of the State of Mississippi and the United States and/or
any other lawfully established taxing authorities; that the debtor open such an account, including
“Tax Account” in the account name, within fourteen (14) days from the date of this order; that
the debtor file notice with the Office of the U.S. Trustee and the Clerk of the Bankruptcy Court
within fourteen (14) days from the date of this order disclosing the name and address of the
financial institution, account number, date of account opening, and opening balance; that the
debtor timely file tax returns for and pay over withheld or collected post-petition taxes as and
when due under the laws of the State of Mississippi and the United States and/or any other
lawfully established taxing authorities.
   19-51282-NPO Dkt 10 Filed 07/05/19 Entered 07/05/19 12:05:26 Page 2 of 2




        IT IS FURTHER ORDERED: That the debtor is required to pay to the District Director of
Internal Revenue withheld or collected taxes in the form of a Federal Tax Deposit within three
(3) workdays after each regular payroll period; that within five (5) workdays after each payroll
period on the form furnished by the District Director of the Internal Revenue Service, the debtor
shall give notice of the Federal Tax Deposits and the payroll amount to the District Director of
the Internal Revenue, Attn: Special Procedures Division, 100 West Capitol Street, Suite 504,
Jackson, Mississippi 39269; that the debtor shall mail all federal tax returns and remittances to
the District Director at the above address and that the debtor is required to pay to the District
Director of Internal Revenue the Federal Unemployment Tax in the form of a Federal Tax
Deposit within three (3) workdays after each regular quarterly period.

        IT IS FURTHER ORDERED: That the debtor shall include in each regular verified report
to this Court a summary of the information furnished to the District Director of Internal Revenue
and to the Mississippi State Tax Commission pursuant to this order.

        A copy of this order shall be served on the debtor by United States mail. The debtor
shall stand responsible to the Court for compliance with the order.

                                     ##END OF ORDER##
